PER CURIAM.
Broward County has adopted an electronic court reporting system which, in this case, required the court to push a button in order to record arguments made at the bench outside the presence of the jury. It was found by the court that, after appellant was tried and convicted, none of the many legal arguments involving objections made at the bench were recorded either because of human error or mechanical error. The state has accordingly conceded that the record in this case is inadequate for appellate review and thus requires a new trial.
This resolution makes two of the issues raised by appellant moot, but as to the remaining issue, we agree with appellant that the officer, who was injured by the appellant when she was attempting to arrest him, should not have been permitted to testify that she took martial arts training after this incident.

Reversed.

GUNTHER, KLEIN and TAYLOR, JJ., concur.